Citation Nr: 0520773	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had verified active service from May 1965 to 
November 1982, and prior unverified service from September 
1960 to September 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  


FINDING OF FACT

The veteran is not shown to have bilateral hearing loss that 
is etiologically related to active service, or that was 
manifested within one year of separation from service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a September 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2001 letter, prior to the initial adjudication 
of the veteran's claim, he was informed of VA's duty to 
obtain evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, the veteran was 
provided with VA audiological examinations in June 2001 and 
June 2002.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He contends that during his time in 
the military he was consistently around aircraft, high-
frequency radio transmitters, microwave equipment, large 
trucks, diesel and turbine generators, power generating, and 
noisy communication equipment.  He has asserted that such 
exposure caused his bilateral hearing loss.  The Board has 
carefully reviewed the evidence and statements made in 
support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the claim and service connection 
therefore cannot be granted.

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of bilateral hearing loss for VA 
compensation purposes.  A June 1981 audiological examination 
conducted the year prior to separation from service revealed 
the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
50
15
15
5
LEFT
20
15
10
10
15

During VA treatment in June 2001, the veteran complained of 
hearing loss that was more severe in the right ear than in 
the left.  It was noted that he had some "high noise 
history."  An audiological examination revealed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
25
20
LEFT
20
35
40
35
20

Speech recognition thresholds were 96 percent bilaterally and 
the veteran was diagnosed with bilateral sensorineural 
hearing loss that was slightly more severe in the right ear.  

At his June 2002 VA examination, the veteran reported 
decreased hearing in both ears and felt that the onset of his 
hearing loss was due to noise exposure during active service.  
He asserted that he had a high noise history both during 
service and in civilian life.  An audiological examination 
revealed that the veteran's hearing was unchanged since his 
June 2001 examination.  The veteran was ultimately diagnosed 
with asymmetric mixed hearing loss on the right and a high 
frequency sensorineural hearing loss on the left and 
borderline normal word understanding ability bilaterally.  
The examiner noted that the veteran's service medical records 
showed that all hearing tests were within normal limits 
across the test frequency range.  He further stated that all 
factual evidence indicated that the veteran's hearing loss 
occurred after his active service as hearing loss due to 
acoustic trauma occurred at the time of the exposure and was 
not delayed in onset.  

A June 2003 report from the Ear, Nose and Throat Clinic at 
Naval Hospital Great Lakes noted that the veteran had 
bilateral sensorineural hearing loss.  The examiner asserted 
that while prior medical records were not available, it was 
assumed that the veteran had some hearing loss due to noise 
exposure.  He further stated that there was a "possibility" 
that the veteran's hearing loss was service-related.  

The Board has reviewed all the objective medical evidence of 
record and finds that a preponderance of the evidence is 
against the veteran's claim and that service connection is 
therefore not warranted.  

The objective evidence of record contains no evidence that 
the veteran had hearing loss for VA compensation purposes 
during active service.  The evidence also shows that the 
veteran was not diagnosed with bilateral hearing loss after 
service until June 2001, approximately 20 years after 
separation from service.  In June 2002, the veteran was 
diagnosed with bilateral sensorineural hearing loss.  
However, the examiner opined that as the veteran's in-service 
hearing tests were within normal limits, all factual evidence 
indicated that his hearing loss occurred after service.  He 
noted that hearing loss due to acoustic trauma occurred at 
the time of the exposure and was not delayed in onset.  

The Board notes the June 2003 opinion stating that there was 
a "possibility" that the veteran's hearing loss was 
service-related.  However, that opinion noted that the 
veteran's prior medical records were not available and it was 
assumed that he had some hearing loss due to noise exposure.  
The Board notes that 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  

The Board finds that the June 2003 opinion constitutes 
speculation as the examiner stated that it was a 
"possibility" that the veteran's hearing loss was service-
related.  Further, the Board notes that the examiner did not 
review the veteran's service and medical records prior to 
forming his opinion.  The Board is thus persuaded by the 
opinion rendered by the June 2002 VA examiner who reviewed 
all available medical records prior to stating that the 
veteran's bilateral hearing loss was not due to acoustic 
trauma in service as it was delayed in onset.  

To the extent that the veteran contends that he has bilateral 
hearing loss that is related to active service, it is now 
well established that a person without medical training, such 
as the veteran, is not competent to provide evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159(a) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


